Case 2:19-cv-05873-VAP-JPR Document 1 Filed 07/09/19 Page 1 of 7 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Ray Ballister Jr., Esq., SBN 111282
 2     Phyl Grace, Esq., SBN 171771
       Russell Handy, Esq., SBN 195058
 3     Dennis Price, Esq., SBN 279082
       Mail: PO Box 262490
 4     San Diego, CA 92196-2490
       Delivery: 9845 Erma Road, Suite 300
 5     San Diego, CA 92131
       (858) 375-7385; (888) 422-5191 fax
 6     phylg@potterhandy.com
 7     Attorneys for Plaintiff
 8
 9
10                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
11
12
       Brian Whitaker,                            Case No.
13
                 Plaintiff,
14                                                Complaint For Damages And
          v.                                      Injunctive Relief For Violations
15                                                Of: American’s With Disabilities
        PS Business Parks, L.P, a                 Act; Unruh Civil Rights Act
16      California Limited Partnership;
        Granville Restaurant Partners,
17      LLC, a California Limited Liability
        Company; and Does 1-10,
18
                 Defendants.
19
20
            Plaintiff Brian Whitaker complains of PS Business Parks, L.P, a
21
     California Limited Partnership; Granville Restaurant Partners, LLC, a
22
     California Limited Liability Company; and Does 1-10 (“Defendants”), and
23
     alleges as follows:
24
25
26      PARTIES:
27      1. Plaintiff is a California resident with physical disabilities. He is
28   substantially limited in his ability to walk. He suffers from a C-4 spinal cord


                                              1

     Complaint
Case 2:19-cv-05873-VAP-JPR Document 1 Filed 07/09/19 Page 2 of 7 Page ID #:2




 1   injury. He is a quadriplegic. He uses a wheelchair for mobility.
 2      2. Defendant PS Business Parks, L.P owned the real property located at or
 3   about 12345 Ventura Blvd., Studio City, California, in June 2019.
 4      3. Defendant PS Business Parks, L.P owns the real property located at or
 5   about 12345 Ventura Blvd., Studio City, California, currently.
 6      4. Defendant Granville Restaurant Partners, LLC owned Granville located
 7   at or about 12345 Ventura Blvd., Studio City, California, in June 2019.
 8      5. Defendant Granville Restaurant Partners, LLC owns Granville
 9   (“Restaurant”) located at or about 12345 Ventura Blvd., Studio City,
10   California, currently.
11      6. Plaintiff does not know the true names of Defendants, their business
12   capacities, their ownership connection to the property and business, or their
13   relative responsibilities in causing the access violations herein complained of,
14   and alleges a joint venture and common enterprise by all such Defendants.
15   Plaintiff is informed and believes that each of the Defendants herein,
16   including Does 1 through 10, inclusive, is responsible in some capacity for the
17   events herein alleged, or is a necessary party for obtaining appropriate relief.
18   Plaintiff will seek leave to amend when the true names, capacities,
19   connections, and responsibilities of the Defendants and Does 1 through 10,
20   inclusive, are ascertained.
21
22      JURISDICTION & VENUE:
23      7. The Court has subject matter jurisdiction over the action pursuant to 28
24   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
25   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
26      8. Pursuant to supplemental jurisdiction, an attendant and related cause
27   of action, arising from the same nucleus of operative facts and arising out of
28   the same transactions, is also brought under California’s Unruh Civil Rights


                                            2

     Complaint
Case 2:19-cv-05873-VAP-JPR Document 1 Filed 07/09/19 Page 3 of 7 Page ID #:3




 1   Act, which act expressly incorporates the Americans with Disabilities Act.
 2      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 3   founded on the fact that the real property which is the subject of this action is
 4   located in this district and that Plaintiff's cause of action arose in this district.
 5
 6      FACTUAL ALLEGATIONS:
 7      10. Plaintiff went to the Restaurant in June 2019 with the intention to avail
 8   himself of its goods and services, motivated in part to determine if the
 9   defendants comply with the disability access laws.
10      11. The Restaurant is a facility open to the public, a place of public
11   accommodation, and a business establishment.
12      12. Dining tables are one of the facilities, privileges, and advantages offered
13   by Defendants to patrons of the Restaurant.
14      13. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
15   to provide accessible dining tables.
16      14. Currently, the defendants fail to provide accessible dining tables.
17      15. Plaintiff personally encountered these barriers.
18      16. By failing to provide accessible facilities, the defendants denied the
19   plaintiff full and equal access.
20      17. The failure to provide accessible facilities created difficulty and
21   discomfort for the Plaintiff.
22      18. Restrooms are one of the facilities, privileges, and advantages offered
23   by Defendants to patrons of the Restaurant.
24      19. Even though the plaintiff did not confront the barrier, the defendants
25   fail to provide accessible restrooms.
26      20. The defendants have failed to maintain in working and useable
27   conditions those features required to provide ready access to persons with
28   disabilities.


                                               3

     Complaint
Case 2:19-cv-05873-VAP-JPR Document 1 Filed 07/09/19 Page 4 of 7 Page ID #:4




 1      21. The barriers identified above are easily removed without much
 2   difficulty or expense. They are the types of barriers identified by the
 3   Department of Justice as presumably readily achievable to remove and, in fact,
 4   these barriers are readily achievable to remove. Moreover, there are numerous
 5   alternative accommodations that could be made to provide a greater level of
 6   access if complete removal were not achievable.
 7      22. Plaintiff will return to the Restaurant to avail himself of its goods and to
 8   determine compliance with the disability access laws once it is represented to
 9   him that the Restaurant and its facilities are accessible. Plaintiff is currently
10   deterred from doing so because of his knowledge of the existing barriers and
11   his uncertainty about the existence of yet other barriers on the site. If the
12   barriers are not removed, the plaintiff will face unlawful and discriminatory
13   barriers again.
14      23. Given the obvious and blatant nature of the barriers and violations
15   alleged herein, the plaintiff alleges, on information and belief, that there are
16   other violations and barriers on the site that relate to his disability. Plaintiff will
17   amend the complaint, to provide proper notice regarding the scope of this
18   lawsuit, once he conducts a site inspection. However, please be on notice that
19   the plaintiff seeks to have all barriers related to his disability remedied. See
20   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
21   encounters one barrier at a site, he can sue to have all barriers that relate to his
22   disability removed regardless of whether he personally encountered them).
23
24   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
25   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
26   Defendants.) (42 U.S.C. section 12101, et seq.)
27      24. Plaintiff re-pleads and incorporates by reference, as if fully set forth
28   again herein, the allegations contained in all prior paragraphs of this


                                               4

     Complaint
Case 2:19-cv-05873-VAP-JPR Document 1 Filed 07/09/19 Page 5 of 7 Page ID #:5




 1   complaint.
 2      25. Under the ADA, it is an act of discrimination to fail to ensure that the
 3   privileges, advantages, accommodations, facilities, goods and services of any
 4   place of public accommodation is offered on a full and equal basis by anyone
 5   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 6   § 12182(a). Discrimination is defined, inter alia, as follows:
 7            a. A failure to make reasonable modifications in policies, practices,
 8                or procedures, when such modifications are necessary to afford
 9                goods,     services,   facilities,   privileges,    advantages,   or
10                accommodations to individuals with disabilities, unless the
11                accommodation would work a fundamental alteration of those
12                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
13            b. A failure to remove architectural barriers where such removal is
14                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
15                defined by reference to the ADA Standards.
16            c. A failure to make alterations in such a manner that, to the
17                maximum extent feasible, the altered portions of the facility are
18                readily accessible to and usable by individuals with disabilities,
19                including individuals who use wheelchairs or to ensure that, to the
20                maximum extent feasible, the path of travel to the altered area and
21                the bathrooms, telephones, and drinking fountains serving the
22                altered area, are readily accessible to and usable by individuals
23                with disabilities. 42 U.S.C. § 12183(a)(2).
24      26. When a business provides facilities such as dining tables, it must provide
25   accessible dining tables.
26      27. Here, accessible dining tables have not been provided.
27      28. When a business provides facilities such as restrooms, it must provide
28   accessible restrooms.


                                             5

     Complaint
Case 2:19-cv-05873-VAP-JPR Document 1 Filed 07/09/19 Page 6 of 7 Page ID #:6




 1      29. Here, accessible restrooms have not been provided.
 2      30. The Safe Harbor provisions of the 2010 Standards are not applicable
 3   here because the conditions challenged in this lawsuit do not comply with the
 4   1991 Standards.
 5      31. A public accommodation must maintain in operable working condition
 6   those features of its facilities and equipment that are required to be readily
 7   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 8      32. Here, the failure to ensure that the accessible facilities were available
 9   and ready to be used by the plaintiff is a violation of the law.
10
11   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
12   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
13   Code § 51-53.)
14      33. Plaintiff repleads and incorporates by reference, as if fully set forth
15   again herein, the allegations contained in all prior paragraphs of this
16   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
17   that persons with disabilities are entitled to full and equal accommodations,
18   advantages, facilities, privileges, or services in all business establishment of
19   every kind whatsoever within the jurisdiction of the State of California. Cal.
20   Civ. Code §51(b).
21      34. The Unruh Act provides that a violation of the ADA is a violation of the
22   Unruh Act. Cal. Civ. Code, § 51(f).
23      35. Defendants’ acts and omissions, as herein alleged, have violated the
24   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
25   rights to full and equal use of the accommodations, advantages, facilities,
26   privileges, or services offered.
27      36. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
28   discomfort or embarrassment for the plaintiff, the defendants are also each


                                              6

     Complaint
Case 2:19-cv-05873-VAP-JPR Document 1 Filed 07/09/19 Page 7 of 7 Page ID #:7




 1   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 2   (c).)
 3
 4             PRAYER:
 5             Wherefore, Plaintiff prays that this Court award damages and provide
 6   relief as follows:
 7           1. For injunctive relief, compelling Defendants to comply with the
 8   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 9   plaintiff is not invoking section 55 of the California Civil Code and is not
10   seeking injunctive relief under the Disabled Persons Act at all.
11           2. Damages under the Unruh Civil Rights Act, which provides for actual
12   damages and a statutory minimum of $4,000 for each offense.
13           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
14   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
15
     Dated: July 1, 2019                  CENTER FOR DISABILITY ACCESS
16
17                                        By:
18
                                          ______________________________
19
                                                 Russell Handy, Esq.
20                                               Attorney for plaintiff
21
22
23
24
25
26
27
28


                                                7

     Complaint
